DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to amendment

This office action is in response to Applicant’s After Final Amendment filed on February 28, 2022 in response to PTO office action mailed on December 29, 2021.  Amendment has been entered.

Claims 1, 3, 10, 12, 19 and 21 have been amended.  Claims 2, 11, and 20 have been cancelled.  As a result, claims 1, 3-10, 12-19 and 21-30 are pending. 

The double patenting rejection has been withdrawn in response to the Terminal Disclaimer filed on February 28, 2022 linking the current application with its parent application serial number 16944983, filed 07/31/2020, now U.S. Patent #10/997,210.

A Terminal Disclaimer filed on February 28, 2022 has been approved and entered.


Priority 
The current application 17/226,141, filed 04/09/2021 is a continuation of 16/944,983, filed 07/31/2020, now U.S. Patent #10,997,210, 16/944,983 Claims Priority from Provisional Application 63,032,163, filed 05/29/2020.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on February 28, 2022 in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.


Allowable Subject Matter
Claims 1, 3-10, 12-19 and 21-30 are allowed. 

Reason for Allowance

The following is an Examiner’s statement of reason for allowance:
The prior art of record, alone or in combination, fails to teach or suggest the claimed limitations as recited in the independent claims 1, 10, 19.  Thus, claims 1, 3-10, 12-19 and 21-30 are allowed. 
	Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion

Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to DINKU GEBRESENBET whose telephone 
number is 571-270-1636.  The examiner can normally be reached between 8am-
5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached at 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197(toll-free).

/DINKU W GEBRESENBET/Primary Examiner, Art Unit 2164